Citation Nr: 1455928	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-05 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel





INTRODUCTION

The Appellant is a Veteran who served on active duty from October 1970 to July 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a September 2013 hearing before the Board; he failed to report, and his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  A right ear hearing loss disability was initially manifested many years after, and is not shown to be related to, the Veteran's service.

2.  A left ear hearing loss disability was noted on induction, and did not increase in severity during, the Veteran's service (as it apparently resolved);  a chronic left ear hearing loss was not manifested postservice until many years after the Veteran's separation from service, and is not shown to be related to, his service.

3.  Any current tinnitus was not manifested in, and is not shown to be related to. the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in June 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA medical records have been secured.  He was afforded a VA examination.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Audiometry on May 1970 pre-service enlistment examination found that right ear puretone thresholds, in decibels, were 15, 0, 20 and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the puretone thresholds were 15, 0, 0, and -5.  Defective hearing and an H-2 profile were noted under the physician's summary.

Audiometry on September 1970 service enlistment examination found that right ear puretone thresholds, in decibels, were 15, 15, 0 and 15 at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the puretone thresholds were 5, 0, 0, and 55.  Defective hearing and an H-2 profile [for defective hearing] were noted under the physician's summary.  The Veteran denied a hearing loss in a report of medical history in May 1973.  On May 1973 service separation examination, right ear puretone thresholds, in decibels, were 15, 15, 5 and 5 at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  At corresponding frequencies left ear puretone thresholds were 20, 15, 10 and 5.  

The Veteran submitted a claim seeking service connection for a stomach disability in July 1973.  There was no mention of hearing loss or tinnitus.  

On November 2010 VA audiometry the Veteran was found to have a bilateral sensorineural hearing loss (SNHL).

On August 2011 VA audiological examination, the Veteran reported that when he was stationed in Germany, he worked for the motor pool and drove an ambulance into the field if someone was hurt.  He stated that following service, he worked for six years as a technician servicing buses.  He subsequently worked as a shop foreman.  He stated he was exposed to firearms, machine guns, and explosions during service.  He described transient head noises.  The examiner, who noted she reviewed the claims folder, related that when the Veteran was seen in November 2010, he stated he was unsure of the onset date of tinnitus, and that he only hears noises one or two times a month.  Such noises lasted for a few minutes.  The Veteran said the onset of his hearing loss was gradual, and he was unsure of the date it started.  The diagnosis was bilateral SNHL.  The examiner opined that the Veteran's hearing loss was unrelated to his military noise exposure.  She noted (apparently overlooking the 55 decibel puretone threshold at 4000 hertz) that the Veteran's hearing was normal at enlistment and there was no significant shift in hearing [during service].  She noted the Veteran had significant civilian noise exposure as a shop foreman.  She stated that it was more likely than not that his hearing loss is related to his civilian noise exposure.  The examiner also stated the Veteran said he "rarely hears any noises" in his ears.  His description of tinnitus was inconsistent with a noise-induced sensorineural tinnitus.  She opined it was more likely transient head noise.  Based on the Veteran's description of the "tinnitus," the unknown onset date or etiology, and the fact it was more consistent with transient head noise, the examiner opined that the noises the Veteran hears are unrelated to his military noise exposure. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

Regarding left ear hearing loss, contrary to the Veteran's assertions, audiometry on the September 1970 entrance examination showed he had a left ear hearing loss disability (See 55 db puretone threshold at 4,000 Hertz).  Thus, the presumption of soundness on entry in service does not apply.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Since a left ear hearing loss disability was noted on service entrance, the critical question becomes whether the evidence shows that the preexisting left ear hearing loss disability increased in severity during (or as a result of) service.

To support a finding of aggravation, the evidence must establish that the underlying disability underwent chronic increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

There is no indication in the Veteran's STRs that he complained of hearing loss in either ear.  Audiometry on the May 1973 service separation examination found normal hearing in each ear. Rather than showing any decrease in left ear hearing acuity during service, the record shows that the Veteran's hearing acuity improved therein.  (In the alternative, if service entrance audiometry reflected an acute left ear hearing loss that resolved, the record does not show that a chronic left ear hearing loss was incurred in service).  The initial postservice documentation of a left ear hearing loss disability was in November 2010, more than 27 years following the Veteran's discharge from service.  

While the VA examiner in August 2011 apparently mischaracterized the Veteran's hearing acuity in his left ear when he entered service as normal, the fact remains he did not have a hearing loss disability on discharge from service.  The examiner concluded that the Veteran's hearing loss is unrelated to service, and indicated that it is more likely a result of postservice acoustic trauma.  The opinion is competent and probative evidence in this matter.

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the diagnosis of a hearing loss and the matter of a nexus between such hearing loss and service are medical questions beyond the scope of lay observation/common knowledge; they require medical knowledge/training (and for a diagnosis of hearing loss disability, controlled audiometry; see 38 C.F.R. § 3.385).  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran does not cite to supporting medical opinion or literature.  He is a layperson, and his own opinion is not probative evidence in this matter.  

The Veteran's STRs are silent regarding tinnitus.  Notably, he has indicated he does not recall when the transient noises he hears began (and service connection for any tinnitus on the basis that it began in service, and has persisted since, is not warranted.  Furthermore, on August 2011 VA audiological examination, the examiner opined that the noise the Veteran describes is not tinnitus.  She indicated that it is a transient head noise, unrelated to service.  Regardless of whether the noise the Veteran describes is diagnosed as tinnitus or not, there is no competent evidence that relates it to service/disease or injury therein.  Consequently, service connection for tinnitus is not warranted. The preponderance of the evidence is against both these claims.  Therefore, the appeal in these matters must be denied.


ORDER

The appeals seeking service connection for bilateral hearing loss and tinnitus are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


